DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 
Claim Status
Claims 1 and 9-10 are pending. 
Claims 2-8 and 11-14 are cancelled.
Claim 10 was withdrawn as being directed to a non-elected invention, the election having been made on 1/29/2020.
Claims 1 and 9 have been examined.

Priority
This application is a 371 of PCT /US2017 /031312 filed on 05/05/2017.
PCT/US2017/031312 has PRO 62/332,894 filed on 05/06/2016.
	
Withdrawn Rejection
The rejection of claims 1 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by
Greenberger et al. and evidenced by Olsen et al. is withdrawn because the amendment overcomes the rejection of record.
The rejection of claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. in view of Olsen et al. is withdrawn because a reverse order of Olsen et al. in view of Greenberger et al. is currently used for the new ground of rejection.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31–S39, previously cited 4/21/2020) in view of Epperly et al. (US 2012/0252733 A1).
Claim 1 is drawn to a method of treating a patient with an inborn error of fatty acid oxidation comprising administering an amount of a mitochondria-targeting electron, radical, or ROS-scavenging agent to the patient an inborn error of fatty acid oxidation;
wherein, the mitochondria-targeting electron, radical, or ROS-scavenging agent is selected from the group consisting of XJB-5-125, XJB-5-131, XJB-5-197, XJB-7-53, XJB-7-55, XJB-7-75, JP4-039, and JP4-049; and 
wherein the inborn error of fatty acid oxidation is chosen from defects in the following enzymes: carnitine palmitoyltransferase (CPT) I; CPT II; carnitine-acylcarnitine translocase (CACT); very long-chain acyl-CoA dehydrogenase (VLCAD); medium-chain acylCoA dehydrogenase (MCAD); trifunctional protein (TFP); and long-chain hydroxyacyl-CoA dehydrogenase (LCHAD).
Olsen et al. teach inherited genetic diseases of fatty acid oxidation defects (reading on inborn error of fatty acid oxidation) resulting in energy insufficiency as well as toxic effects from accumulated enzyme substrates. Olsen et al. teach a common effect of accumulated substrates and misfolding proteins is chronic oxidative stress resulting from reactive oxygen species (ROS) 
    PNG
    media_image1.png
    271
    590
    media_image1.png
    Greyscale
and reactive nitrogen species (RNS) in the Abstract. Olsen et al. show the inborn error of fatty acid oxidation resulting from mutated enzymes comprising VLCAD, LCHAD, and MCAD as follows (p532, Table 1). Olsen et al. further teach reactive oxygen species (ROS) and reactive nitrogen species (RNS) are derived from superoxide radical anion (O2−•, abbreviated superoxide), which is generated by the one electron reduction of O2 in the mitochondrial electron transport chain (p533, col 2, 4. ROS generation and regulation by cellular defense systems; Fig 1). 
Olsen et al. teach ROS generated in mitochondria as a result of inborn error of fatty acid oxidation mutated enzymes of VLCAD, LCHAD, and/or MCAD (p532, Table 1), but do not teach administration of mitochondria-targeting electron, radical, or ROS-scavenging agent to treat ROS in a patient.

    PNG
    media_image2.png
    309
    598
    media_image2.png
    Greyscale
Epperly et al. teach selective delivery of TEMPO to mitochondria could lead to therapeutically beneficial reduction of ROS [0114]. Epperly et al. teach the term “reactive oxygen species” (“ROS) includes, but is not limited to, Superoxide anion, hydroxyl, and hydroperoxide radicals [0037]. Epperly et al. teach an anti-ROS compound is a mitochondria-targeting compound of JP4-039 [p29, Table 5; Example 18 / 0264-0274]. Epperly et al. teach JP4-039 serves as electron scavenger of the ROS [0044, 0149]. Epperly et al. further show JP4-039 effective to reverse and/or prevent the damage of induced ROS in an animal model shown above (Fig 17), reading on claims 1 and 9. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Olsen’s inherited/inborn genetic diseases of fatty acid oxidation defects with Epperly’s ROS inhibitor of JP4-039 because (a) Olsen et al. teach a reactive oxygen species (ROS) and reactive nitrogen species (RNS) produced in mitochondria as a consequence of inborn error of fatty acid oxidation enzyme mutations comprising VLCAD, LCHAD, and MCAD (p532, Table 1; p533, col 2, 4. ROS generation and regulation by cellular defense systems) and (b) Epperly et al. show that JP4-039 targeted to mitochondria [0008, Fig 2] as electron scavenger of the ROS [0044, 0149] is effective to reverse and/or prevent the damage of produced ROS in an animal model shown above (Fig 17). The combination would have reasonable expectation of success because both references teach oxidative stress (ROS) in mitochondria.

2.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31–S39, previously cited 4/21/2020) in view of Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020, previously cited 4/21/2020).
Claim 1 is drawn to a method of treating a patient with an inborn error of fatty acid oxidation comprising administering an amount of a mitochondria-targeting electron, radical, or ROS-scavenging agent to the patient an inborn error of fatty acid oxidation;
wherein, the mitochondria-targeting electron, radical, or ROS-scavenging agent is selected from the group consisting of XJB-5-125, XJB-5-131, XJB-5-197, XJB-7-53, XJB-7-55, XJB-7-75, JP4-039, and JP4-049; and 
wherein the inborn error of fatty acid oxidation is chosen from defects in the following enzymes: carnitine palmitoyltransferase (CPT) I; CPT II; carnitine-acylcarnitine translocase (CACT); very long-chain acyl-CoA dehydrogenase (VLCAD); medium-chain acylCoA dehydrogenase (MCAD); trifunctional protein (TFP); and long-chain hydroxyacyl-CoA dehydrogenase (LCHAD).
Olsen et al. teach inherited genetic diseases of fatty acid oxidation defects (reading on inborn error of fatty acid oxidation) resulting in energy insufficiency as well as toxic effects from accumulated enzyme substrates. Olsen et al. teach a common effect of accumulated substrates and misfolding proteins is chronic oxidative stress resulting from reactive oxygen species (ROS) 
    PNG
    media_image1.png
    271
    590
    media_image1.png
    Greyscale
and reactive nitrogen species (RNS) in the Abstract. Olsen et al. show the inborn error of fatty acid oxidation resulting from mutated enzymes comprising VLCAD, LCHAD, and MCAD as follows (p532, Table 1). Olsen et al. further teach reactive oxygen species (ROS) and reactive nitrogen species (RNS) are derived from superoxide radical anion (O2−•, abbreviated superoxide), which is generated by the one electron reduction of O2 in the mitochondrial electron transport chain (p533, col 2, 4. ROS generation and regulation by cellular defense systems; Fig 1). 
Olsen et al. teach ROS generated in mitochondria as a result of inborn error of fatty acid oxidation mutated enzymes of VLCAD, LCHAD, and/or MCAD (p532, Table 1), but do not teach administration of mitochondria-targeting electron, radical, or ROS-scavenging agent to treat ROS in a patient.

    PNG
    media_image3.png
    331
    517
    media_image3.png
    Greyscale
Greenberger et al. teach administration of a mitochondria-targeted antioxidant small molecule of JP4-039 to treat a genetic defective animal (Abstract). Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis shown above (p5, Figure 1).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Olsen’s inherited/inborn genetic diseases of fatty acid oxidation defects with Greenberger’s ROS inhibitor of JP4-039 because (a) Olsen et al. teach a reactive oxygen species (ROS) and reactive nitrogen species (RNS) produced in mitochondria as a consequence of inborn error of fatty acid oxidation enzyme mutations comprising VLCAD, LCHAD, and MCAD (p532, Table 1; p533, col 2, 4. ROS generation and regulation by cellular defense systems) and (b) Greenberger et al. show that JP4-039 targeted to mitochondria as electron scavenger of the ROS is effective to neutralize ROS in mitochondria shown above (p5, Fig 1). The combination would have reasonable expectation of success because both references teach oxidative stress (ROS) in mitochondria.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
29-November-2022




/ARADHANA SASAN/Primary Examiner, Art Unit 1615